Exhibit 10.1

 

EXECUTION COPY

 

EMPLOYMENT AGREEMENT

 

THIS AGREEMENT is entered into this 21st  day of June, 2016 (the “Effective
Date”) by and between A. J. Smith Federal Savings Bank (the “Bank”), a
corporation organized under the laws of the State of Illinois, with its office
at 14757 S. Cicero Avenue, Midlothian, IL, and Thomas R. Butkus (the
“Employee”).  Any reference to the “Company” herein shall refer to AJS
Bancorp, Inc. the holding company of the Bank.

 

WHEREAS, the Bank and the Employee entered into an employment agreement dated
the 19th day of June 2012, pursuant to which the Employee was employed by the
Bank as its Chairman of the Board and Chief Executive Officer; and

 

WHEREAS, the foregoing employment agreement is set to expire on June 19, 2016;
and

 

WHEREAS, the Board of Directors of the Bank and the Employee believe it is in
the best interests of the Bank to enter into this new employment agreement (the
“Agreement”) in order to reinforce and reward the Employee for his service and
dedication to the continued success of the Bank; and

 

WHEREAS, the parties hereto desire by this writing to set forth the terms of the
revised Agreement and the continuing employment relationship of the Bank and the
Employee.

 

NOW, THEREFORE, it is AGREED as follows:

 

1.                                                Employment.  During the term
of his employment hereunder, the Employee shall serve as the Chairman of the
Board, Chief Executive Officer and President of the Bank. The Employee shall
render such administrative and management services for the Bank as are currently
rendered and as are customarily performed by persons situated in a similar
executive capacity. The Employee shall also promote, by entertainment or
otherwise, as and to the extent permitted by law, the business of the Bank. The
Employee’s other duties shall be such as the Board of Directors (the “Board”) of
the Bank may from time to time reasonably direct, including normal duties as an
officer of the Bank.

 

2.                                      Base Compensation.  The Bank agrees to
pay the Employee during the term of this Agreement a salary at the rate of
$215,000 per annum (the “Base Salary”).  The Board shall review, not less often
than annually, the rate of the Employee’s salary, and in its sole discretion may
decide to increase (but not decrease) his Base Salary. Any such increase in the
Base Salary shall become the Base Salary for all purposes under this Agreement.
Such Base Salary shall be payable in cash no less frequently than monthly (the
monthly amount shall be referred to as the “monthly Base Salary”) or in
accordance with the normal payroll practices of the Bank, as such may be changed
from time to time. Notwithstanding the foregoing, following a Change in Control
(as defined in Section 10(a)(3) of this Agreement), the Board shall continue to
annually review the rate of the Employee’s Base Salary, and shall increase said
rate of Base Salary by a percentage which is not less than the average annual
percentage increase in Base Salary that the

 

--------------------------------------------------------------------------------


 

Employee received over the three calendar years immediately preceding the year
in which the Change in Control occurs.

 

3.                                      Discretionary Bonuses.  The Employee
shall participate in an equitable manner with all other senior management
employees of the Bank in discretionary bonuses that the Board may award from
time to time to the Bank’s senior management employees. No other compensation
provided for in this Agreement shall be deemed a substitute for the Employee’s
right to participate in such discretionary bonuses.

 

4.                                      Benefit Plans and Expenses.

 

(a)                                 Participation in Retirement, Medical and
Other Plans.  During the term of this Agreement, the Employee shall participate
in any plan that the Bank maintains for the benefit of its employees if the plan
relates to (i) pension, profit-sharing, or other retirement benefits, or
(ii) medical insurance or the reimbursement of medical or dependent care
expenses. If the Employee ceases employment with the Bank for any reason other
than death or “Just Cause” (as defined in Section 9(c) hereof), then
notwithstanding termination of the Employee’s employment or of this Agreement,
the Bank (or any successor) shall provide the Employee and his dependents with
coverage under the Bank’s (or any successor’s) group health insurance plan or
under a health insurance plan that provides comparable health coverage (and if
the Bank maintains more than one plan for its employees, any one of such plans
selected by the Employee in accordance with the general procedures by which the
Bank’s full-time employees make such elections).  The Bank (or any successor)
shall bear the full cost for said coverage, which shall continue until the
Employee’s death, with the terms and conditions thereof being determined from
time to time as though the Employee had remained a full-time employee of the
Bank (or successor) (but with the Bank (or any successor) in all events paying
the full cost for such insurance).  The Bank (or any successor) shall also
provide the Employee’s spouse with continued health insurance coverage (with the
Bank (or any successor) paying the full cost for such insurance) for her
lifetime.

 

(b)                                           Employee Benefits; Expenses.  The
Employee shall be eligible to participate in any fringe benefits which are or
may become available to the Bank’s senior management employees, including for
example: any stock option or incentive compensation plans, and any other
benefits which are commensurate with the responsibilities and functions to be
performed by the Employee under this Agreement. The Bank shall provide the
Employee with an automobile suitable to the position of Chairman of the Board
and Chief Executive Officer of the Bank, and such automobile may be used by the
Employee in carrying out his duties under this Agreement and for his personal
use such as commuting between his residence and his principal place of
employment. The Bank shall reimburse the Employee for the cost of maintenance,
use and servicing of such automobile. The Bank shall reimburse the Employee for
his reasonable out-of-pocket expenses incurred in connection with the
performance of his duties under this Agreement, including, without limitation,
fees for memberships in such clubs and organization that the Employee and the
Board mutually agree are necessary and appropriate to further the business of
the Bank  upon substantiation of such expenses in accordance with the policies
of the Bank.

 

2

--------------------------------------------------------------------------------


 

5.                                      Term.  The Bank hereby employs the
Employee, and the Employee hereby accepts such employment under this Agreement,
for the period commencing on the Effective Date and ending thirty-six (36)
months thereafter (or such earlier date as is determined in accordance with
Section 9). Additionally, on each annual anniversary date from the Effective
Date, the Employee’s term of employment shall be extended for an additional
one-year period beyond the then effective expiration date provided the Board
determines in a duly adopted resolution that the performance of the Employee has
met the Board’s requirements and standards, and that this Agreement shall be
extended. Only those members of the Board of Directors who have no personal
interest in this Agreement shall discuss and vote on the approval and subsequent
renewal of this Agreement.

 

6.                                      Loyalty: Noncompetition.

 

(a)                                 During the period of his employment
hereunder and except for illnesses, reasonable vacation periods, and reasonable
leaves of absence, the Employee shall devote all his full business time and
attention to the performance of his duties hereunder; provided, however, from
time to time, Employee may serve on the boards of directors of, and hold any
other offices or positions in, companies or organizations, which will not
present any conflict of interest with the Bank or any of its subsidiaries or
affiliates, or unfavorably affect the performance of Employee’s duties pursuant
to this Agreement, or will not violate any applicable statute or regulation.
During the term of his employment under this Agreement, the Employee shall not
engage in any business or activity contrary to the business affairs or interests
of the Bank, or be gainfully employed in any other position or job other than as
provided above.

 

(b)                                 Nothing contained in this Section 6 shall be
deemed to prevent or limit the Employee’s right to invest in the capital stock
or other securities of any business dissimilar from that of the Bank, or, solely
as a passive or minority investor, in any business.

 

7.                                      Standards.  The Employee shall perform
his duties under this Agreement in accordance with such reasonable standards as
the Board may establish from time to time. The Bank will provide Employee with
the working facilities and staff customary for similar executives and necessary
for him to perform his duties.

 

8.                                      Vacation, Sick and Other Leave.  At such
reasonable times as the Board shall in its discretion permit, the Employee shall
be entitled, without loss of pay, to absent himself voluntarily from the
performance of his employment under this Agreement, all such voluntary absences
to count as vacation time, provided that:

 

(a)                                 The Employee shall be entitled to an annual
vacation in accordance with the policies that the Board periodically establishes
for senior management employees of the Bank. The Employee shall not receive any
additional compensation from the Bank on account of his failure to take vacation
leave, and the Employee shall not accumulate unused vacation leave from one
fiscal year to the next, except to the extent authorized by the Board.

 

(b)                                 In addition, the Employee shall be entitled
to an annual sick leave benefit as established by the Board. In the event any
sick leave benefit shall not have been used during

 

3

--------------------------------------------------------------------------------


 

any year, such leave shall not accrue to subsequent years, except to the extent
authorized by the Board.

 

(c)                                  In addition to the aforesaid paid vacations
and sick leave, the Employee shall be entitled without loss of pay, to absent
himself voluntarily from the performance of his employment with the Bank for
such additional periods of time and for such valid and legitimate reasons as the
Board may in its discretion determine. Further, the Board may grant to the
Employee a leave or leaves of absence, with or without pay, at such time or
times and upon such terms and conditions as such Board in its discretion may
determine.

 

9.                                      Termination and Termination Pay. 
Subject to Section 10 hereof, the Employee’s employment hereunder may be
terminated under the following circumstances:

 

(a)                                 Death.  The Employee’s employment under this
Agreement shall terminate upon his death during the term of this Agreement, in
which event the Employee’s beneficiary or beneficiaries, or his estate, shall be
entitled to receive the compensation due the Employee through the last day of
the calendar month in which his death occurred. Notwithstanding any provision of
this Agreement to the contrary, in the event that the Employee dies while
employed by the Bank, the Bank shall pay the Employee’s beneficiary or
beneficiaries, or his estate, the Employee’s Base Salary then in effect pursuant
to Section 2 hereof for a period of one (1) year from the date of the Employee’s
death, in accordance with its regular payroll practice, with such payment
commencing on the Bank’s first regular payroll date following the Employee’s
death.

 

(b)                                 Disability.  In the event of Employee’s
Disability (as hereinafter defined), the Employee shall receive any disability
insurance for which the Employee shall be eligible under any disability
insurance or similar program maintained by the Bank.  In addition, in the event
of Disability, Employee shall be entitled to the benefits set forth in
Section 9(d)(1) hereof, with such benefits to be paid in a lump sum within sixty
(60) days following the Employee’s date of Disability.

 

“Disability” or “Disabled” shall be construed to comply with Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”) and shall be deemed to
have occurred if: (i) Employee is unable to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment
that can be expected to result in death, or last for a continuous period of not
less than twelve (12) months; (ii) by reason of any medically determinable
physical or mental impairment that can be expected to result in death, or last
for a continuous period of not less than twelve (12) months, Employee is
receiving income replacement benefits for a period of not less than three months
under an accident and health plan covering employees of the Bank or the Company;
or (iii) Employee is determined to be totally disabled by the Social Security
Administration.

 

(c)                                  Just Cause.  The Board may, by written
notice to the Employee, immediately terminate his employment at any time, for
Just Cause.  The Employee shall have no right to receive compensation or other
benefits for any period after termination for Just Cause. Termination for “Just
Cause” shall mean termination because of, in the good faith determination

 

4

--------------------------------------------------------------------------------


 

of the Board, the Employee’s personal dishonesty, incompetence, willful
misconduct, breach of fiduciary duty involving personal profit, intentional
failure to perform stated duties, willful violation of any law, rule or
regulation (other than traffic violations or similar offenses) or final
cease-and-desist order, or material breach of any provision of this Agreement.
Any stock options or restricted stock awards granted to the Employee under any
stock plan of the Bank, the Company or any subsidiary or affiliate thereof,
shall become null and void effective upon the Employee’s receipt of notice of
termination for Just Cause pursuant to Section 9 hereof, and shall not be
exercisable by the Employee at any time subsequent to such termination for Just
Cause.

 

(d)                                 Without Just Cause; Constructive Discharge.

 

(1)                                 The Board may, by written notice to the
Employee, immediately terminate his employment at any time for a reason other
than Just Cause, in which event the Employee, or in the event of his subsequent
death, his beneficiary or beneficiaries, or his estate, as the case may be, as
severance pay or liquidated damages, or both, shall be entitled to receive an
amount equal to three (3) times the sum of (i) his Base Salary provided pursuant
to Section 2 hereof, and (ii) the highest rate of bonus awarded to the Employee,
pursuant to Section 3 hereof, at any time during the prior five (5) years. In
addition, the Employee shall be entitled to a lump sum payment in an amount
equal to the present value (calculated using a discount rate of equal to 120% of
the applicable Federal rate determined under Section 1274(d) of the Code,
compounded semi-annually) of the Bank’s contributions that would have been made
on Employee’s behalf under the Bank’s tax-qualified retirement plans (including
the 401(k) Plan, the profit sharing plan and the employee stock ownership plan)
if he had continued working for the Bank for a thirty-six (36) month period
following his termination of employment earning the Base Salary that would have
been achieved during the remaining unexpired term of this Agreement and making
the maximum amount of employee contributions permitted, if any, under such
plans. Upon such an event of termination at any time for a reason other than
Just Cause, the Employee will vest on the date of termination of employment in
any outstanding unvested stock options or shares of restricted stock of the
Company that have been awarded to him, and Employee (and his spouse) shall be
entitled to the continued health benefits set forth in Section 4(a) hereof. 
Notwithstanding the foregoing, in the event such termination occurs after a
Change in Control and within the time period set forth in
Section 10(a)(1) hereof, the benefits and compensation provided for in that
Section 10 shall apply. All amounts payable to the Employee in cash shall be
paid in one lump sum within thirty (30) days of the Employee’s date of
termination.

 

(2)                                 The Employee may voluntarily terminate his
employment under this Agreement within ninety (90) days following the occurrence
of an event which constitutes “Constructive Discharge,” provided, however, that
the Bank shall have thirty (30) days to cure the “Constructive Discharge”
condition described below, but the Bank may waive its right to cure.  Upon the
Employee’s termination of employment for an event that constitutes a
“Constructive Discharge, the Employee shall be entitled to receive the
compensation and benefits payable under Section 9(d)(1) hereof (unless such
voluntary termination occurs following a Change in Control as set forth under
Section 10(b) in which event the benefits and compensation provided for in
Section 10 shall apply).

 

5

--------------------------------------------------------------------------------


 

For purposes of this Section 9, a Constructive Discharge shall include the
occurrence of any of the following events which has not been consented to in
advance in writing by the Employee: (1) the requirement that the Employee
perform his principal executive functions, more than thirty-five (35) miles from
his primary office; (2) a material reduction in the Employee’s base
compensation; (3) the requirement that the Employee report directly to a person
or persons other than the Board; or (4) a material diminution or reduction in
the Employee’s responsibilities or authority in connection with his employment
with the Bank (or any successor to the Bank).

 

All amounts payable to the Employee in cash under this Section 9(d)(2) shall be
paid in a lump sum within thirty (30) days of the Employee’s date of
termination.  .

 

(e)                                  Voluntary Termination by Employee.  Except
to the extent set forth in Sections 9(d)(2) and 10 hereof, the Employee may
voluntarily terminate employment with the Bank during the term of this
Agreement, upon at least sixty (60) days’ prior written notice to the Board of
Directors, in which case the Employee shall receive only his compensation,
vested rights (including continuing health benefits as provided in
Section 4(a) hereof) and employee benefits up to the date of his termination,
payable as set forth in the documents governing such payments.

 

Notwithstanding any contrary provision of this Agreement, in the event that the
Employee elects to retire from employment with the Bank (such event being
referred to herein as “Retirement”), the Employee (or in the event of his death
after Retirement but prior to payment pursuant to this Section 9(e), his estate)
shall be paid within thirty (30) days of Retirement a lump sum payment equal to
fifty-percent (50%) of the Base Salary provided pursuant to Section 2 hereof as
of such date of Retirement.  .

 

10.                               Change in Control.

 

(a)                                 Change in Control; Involuntary Termination.

 

(1)                                 Notwithstanding any provision herein to the
contrary, if the Employee’s employment under this Agreement is terminated by the
Bank, without the Employee’s prior written consent and for a reason other than
Just Cause, upon the occurrence of or within twenty-four (24) months after any
Change in Control of the Bank or the Company, the Employee shall, subject to
paragraph (2) of this Section 10(a), be paid an amount equal to three (3) times
the sum of (i) the Employee’s Base Salary provided pursuant to Section 2 hereof,
as in effect on the date of such Change in Control, and (ii) the highest rate of
bonus awarded to the Employee at any time during the prior five (5) years.  In
addition, the Employee shall be entitled to a lump sum payment in an amount
equal to the present value (calculated using a discount rate of equal to 120% of
the applicable Federal rate determined under Section 1274(d) of the Code,
compounded semi-annually) of the Bank’s contributions that would have been made
on Employee’s behalf under the Bank’s tax-qualified retirement plans (including
the 401(k) Plan, the profit sharing plan and the employee stock ownership plan)
if he had continued working for the Bank for a thirty-six (36) month period
following his termination of employment earning the Base Salary that would have
been achieved during the remaining unexpired term of this

 

6

--------------------------------------------------------------------------------


 

Agreement and making the maximum amount of employee contributions permitted, if
any, under such plans.  Upon such qualifying termination of employment following
a Change in Control, the Employee will also immediately vest in any outstanding
unvested stock options or shares of restricted stock of the Company that have
been awarded to him and Employee shall be entitled to the continued health
benefits set forth in Section 4(a) hereof.  All amounts payable to the Employee
in cash shall be paid in one lump sum within thirty (30) days following the
Employee’s date of termination. Moreover, in the event of such qualifying
termination of employment occurring on or after a Change in Control, the Bank
shall transfer ownership to Employee of the automobile provided for Employee’s
use in effect as of his date of termination, free and clear of all liens, at no
cost to Employee within thirty (30) days following such termination.

 

(2)                                 Notwithstanding the foregoing paragraph
(a)(1), in the event that the Bank’s independent accountants or legal counsel
determine that the total payments receivable under this Agreement hereof, when
added to any other payments contingent on a Change in Control of the Bank or the
Company, is equal to or greater than three (3) times the Employee’s “base
amount” as defined in Section 280G(b)(3) of the Code and regulations promulgated
thereunder (the “Maximum Amount”), then such payments payable under this
Agreement shall be reduced to avoid an “excess parachute payment,” as defined in
Section 280G(b)(1) of the Code.  Nothing in this Section 10(a)(2) shall result
in the reduction of any payments or benefits to which Employee may be entitled
upon termination of employment and/or a Change in Control other than as
specified in this Section 10(a)(2), or a reduction in benefits payable under
this Agreement below zero.

 

(3)                                 The term “Change in Control” shall mean an
event of a nature that: (i) would be required to be reported in response to Item
1(a) of the current report on Form 8-K, as in effect on the date hereof,
pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 (the
“Exchange Act”); or (ii) results in a Change in Control of the Bank or the
Company within the meaning of the Home Owners’ Loan Act, as amended (“HOLA”),
and applicable rules and regulations promulgated thereunder, as in effect at the
time of the Change in Control; or (iii) without limitation such a Change in
Control shall be deemed to have occurred at such time as (a) any “person” (as
the term is used in Sections 13(d) and 14(d) of the Exchange Act) is or becomes
the “beneficial owner” (as defined in Rule 13d-3 under the Exchange Act),
directly or indirectly, of securities of the Company representing 25% or more of
the combined voting power of Company’s outstanding securities except for any
securities purchased by the Bank’s employee stock ownership plan or trust; or
(b) individuals who constitute the Company’s Board on the date hereof (the
“Incumbent Board”) cease for any reason to constitute at least a majority
thereof, provided that any person becoming a director subsequent to the date
hereof whose election was approved by a vote of at least three-quarters of the
directors comprising the Incumbent Board, or whose nomination for election by
the Company’s stockholders was approved by the same nominating committee serving
under an Incumbent Board, shall be, for purposes of this clause (b), considered
as though he were a member of the Incumbent Board; or (c) a plan of
reorganization, merger, consolidation, sale of all or substantially all the
assets of the Bank or the Company or similar transaction in which the Bank or
Company is not the surviving institution occurs; or (d) a proxy statement
soliciting proxies from stockholders of the Company, by someone other than the
current management of the Company, seeking stockholder approval of a

 

7

--------------------------------------------------------------------------------


 

plan of reorganization, merger or consolidation of the Company or similar
transaction with one or more corporations as a result of which the outstanding
shares of the class of securities then subject to the Plan are to be exchanged
for or converted into cash or property or securities not issued by the Company;
or (e) a tender offer is made for 25% or more of the voting securities of the
Company and the shareholders owning beneficially or of record 25% or more of the
outstanding securities of the Company have tendered or offered to sell their
shares pursuant to such tender offer and such tendered shares have been accepted
by the tender offeror.  Notwithstanding the foregoing, solely to the event
necessary to comply with Code Section 409A, in no event shall the foregoing
events shall be considered a “Change in Control” unless it constitutes a “change
in control” as defined in accordance with Section 409A of the Code and the final
regulations promulgated thereunder.

 

(b)                                 Change in Control; Constructive Discharge. 
Notwithstanding any other provision of this Agreement to the contrary, the
Employee may voluntarily terminate his employment under this Agreement if upon
the occurrence of or within twenty-four (24) months following such Change in
Control of the Bank or the Company an event constituting a Constructive
Discharge has occurred.  If an event constituting a Constructive Discharge shall
occur, the Employee shall be entitled to voluntarily terminate employment within
ninety (90) days of such Constructive Discharge and completion of a thirty (30)
day cure period by the Bank (unless waived), and shall be entitled to the
payments and benefits set forth in Section 10(a) hereof.  All amounts payable to
the Employee under this Section 10(b) shall be paid in the same manner as
required under Section 10(a) hereof.

 

(c)                                  Trust.

 

(1)                                 Within five (5) business days before a
Change in Control (as defined in Section 10(a) of this Agreement), the Bank
shall: (i) deposit, or cause to be deposited, in a grantor trust (the “Trust”)
substantially in the form described in Revenue Procedure 92-64, as issued by the
Internal Revenue Service and as amended or superseded thereby, an amount equal
to one (1) dollar less than three (3) times the Employee’s “base amount” as
defined in Section 280G(b)(3) of the Code; and (ii) provide the trustee of the
Trust, who shall be an independent corporation having corporate trust powers,
with a written direction to hold said amount and any investment return thereon
in a segregated account for the benefit of the Employee, and to follow the
procedures set forth in the next paragraph as to the payment of such amounts
from the Trust.

 

(2)                                 Immediately following Employee’s Separation
from Service (as defined below) for one of the reasons set forth in
Section 10(a) or 10(b) hereof, the Employee shall provide the trustee of the
Trust with a written notice requesting that the trustee pay to the Employee the
amount designated in said notice.  Within three (3) business days after
receiving said notice, the trustee of the Trust shall send a copy of the notice
to the Bank via overnight and registered mail return receipt requested.  On the
tenth (10th) business day after mailing said notice to the Bank, the trustee of
the Trust shall pay the Employee the amount designated therein in immediately
available funds, unless prior thereto the Bank provides the trustee with a
written notice directing the trustee to withhold such payment.  In the latter
event, the trustee shall submit the dispute to non-appealable binding
arbitration for a determination of the amount payable to

 

8

--------------------------------------------------------------------------------


 

the Employee pursuant to Section 10(a) or (b) hereof, and the party responsible
for the payment of the costs of such arbitration (which may include any
reasonable legal fees and expenses incurred by the Employee) shall be determined
by the arbitrator.  The trustee shall choose the arbitrator to settle the
dispute, and such arbitrator shall be bound by the rules of the American
Arbitration Association in making her determination.  The parties and the
trustee shall be bound by the results of the arbitration and, within three
(3) days of the determination by the arbitrator, the trustee shall pay from the
Trust the amounts required to be paid to the Employee and/or the Bank, and in no
event shall the trustee be liable to either party for making the payments as
determined by the arbitrator.

 

(d)                                 In the event that any dispute arises between
the Employee and the Bank as to the terms or interpretation of this Agreement,
including this Section 10, whether instituted by formal legal proceedings or
otherwise, including any action that the Employee takes to enforce the terms of
this Section 10 or to defend against any action taken by the Bank, the Employee
shall be reimbursed for all costs and expenses, including reasonable attorneys’
fees, arising from such dispute, proceedings or actions, provided that the
Employee shall obtain a final judgment by a court of competent jurisdiction in
favor of the Employee.  Such reimbursement shall be paid within ten (10) days of
Employee’s furnishing to the Bank written evidence, which may be in the form,
among other things, of a cancelled check or receipt, of any costs or expenses
incurred by the Employee.

 

11.                               Required Provisions.

 

Notwithstanding anything herein contained to the contrary, the following
provisions shall apply:

 

(a)                                 The Board may terminate Employee’s
employment at any time, but any termination by the Bank’s Board other than
termination for Just Cause shall not prejudice Employee’s right to compensation
or other benefits under this Agreement.  Employee shall have no right to receive
compensation or other benefits for any period after Employee’s termination for
Just Cause.

 

(b)                                 If Employee is suspended from office and/or
temporarily prohibited from participating in the conduct of the Bank’s affairs
by a notice served under Section 8(e)(3) [12 U.S.C. §1818(e)(3)] or 8(g)(1) [12
U.S.C. §1818(g)(1)] of the Federal Deposit Insurance Act (the “FDI Act”), the
Bank’s obligations under this Agreement shall be suspended as of the date of
service, unless stayed by appropriate proceedings.  If the charges in the notice
are dismissed, the Bank may in its discretion: (i) pay Employee all or part of
the compensation withheld while its contract obligations were suspended and
(ii) reinstate (in whole or in part) any of its obligations which were
suspended.

 

(c)                                  If Employee is removed and/or permanently
prohibited from participating in the conduct of the Bank’s affairs by an order
issued under Section 8(e)(4) [12 U.S.C. §1818(e)(4)] or 8(g)(1) [12 U.S.C.
§1818(g)(1)] of the FDI Act, all obligations of the Bank under this Agreement
shall terminate as of the effective date of the order, but vested rights of the
contracting parties shall not be affected.

 

9

--------------------------------------------------------------------------------


 

(d)                                 If the Bank is in default as defined in
Section 3(x)(1) [12 U.S.C. §1813(x)(1)] of the FDI Act, all obligations of the
Bank under this Agreement shall terminate as of the date of default, but this
paragraph shall not affect any vested rights of the contracting parties.

 

(e)                                  All obligations under this Agreement shall
be terminated, except to the extent determined that continuation of this
Agreement is necessary for the continued operation of the Bank, (i) by the
Comptroller of the Office of the Comptroller of the Currency or his or her
designee, at the time the FDIC enters into an agreement to provide assistance to
or on behalf of the Bank under the authority contained in Section 13(c) [12
U.S.C. §1823(c)] of the FDI Act; or (ii) by the Comptroller or his or her
designee at the time the Director or his or her designee approves a supervisory
merger to resolve problems related to operation of the Bank or when the Bank is
determined by the Comptroller to be in an unsafe or unsound condition.  Any
rights of the parties that have already vested, however, shall not be affected
by such action.

 

(f)                                   Any payments made to the Employee pursuant
to this Agreement, or otherwise, are subject to and conditioned upon their
compliance with 12 U.S.C. Section 1828(k) and any regulations promulgated
thereunder.

 

(g)                                  Notwithstanding the foregoing, but only to
the extent required under federal banking law, the amount payable under this
Agreement shall be reduced to the extent that on the date of the Employee’s
termination of employment, the present value of the benefits payable thereunder
exceeds the limitation on severance benefits that is set forth in Regulatory
Bulletin 27b of the Office of Thrift Supervision (“OTS”) and the OTS Thrift
Activities Handbook Section 310, as adopted by the Office of the Comptroller of
the Currency, as in effect on the Effective Date.

 

(h)                                 Notwithstanding anything else in this
Agreement to the contrary, Employee’s employment shall not be deemed to have
been terminated unless and until Employee has a Separation from Service within
the meaning of Code Section 409A.  For purposes of this Agreement, a “Separation
from Service” shall have occurred if the Bank and Employee reasonably anticipate
that either no further services will be performed by Employee after the date of
termination (whether as an employee or as an independent contractor) or the
level of further services performed is less than fifty (50) percent of the
average level of bona fide services in the thirty-six (36) months immediately
preceding the termination.  For all purposes hereunder, the definition of
Separation from Service shall be interpreted consistent with Treasury Regulation
Section 1.409A-1(h)(ii).

 

(i)                                     Notwithstanding the foregoing, if
Employee is a “specified employee” (i.e., a “key employee” of a publicly traded
company within the meaning of Section 409A of the Code and the final regulations
issued thereunder) and any payment under this Agreement is triggered due to
Employee’s Separation from Service (other than due to Disability or death), then
solely to the extent necessary to avoid penalties under Section 409A of the
Code, no payment shall be made during the first six (6) months following
Employee’s Separation from Service.  Rather, any payment which would otherwise
be paid to Employee during such period shall be accumulated and paid to Employee
in a lump sum on the first day of the seventh month

 

10

--------------------------------------------------------------------------------


 

following such Separation from Service.  All subsequent payments shall be paid
in the manner specified in this Agreement.

 

(j)                                    To the extent not specifically provided
in this Agreement, any compensation or reimbursements payable to Executive shall
be paid or provided no later than two and one-half (2.5) months after the
calendar year in which such compensation is no longer subject to a substantial
risk of forfeiture within the meaning of Treasury Regulation
Section 1.409A-1(d).

 

12.                               Federal Income Tax Withholding.  The Bank may
withhold all Federal and State income or other taxes from any benefit payable
under this Agreement as shall be required pursuant to any law or government
regulation or ruling.

 

13.                               Reimbursements.  Reimbursement by the Bank of
any expenses, fees, dues or other obligation of the Employee under any
Section of this Agreement, including but not limited to Section 4, 9 or 10)
shall be permitted provided that the amount of expenses, fees, dues or other
obligation paid in a calendar year that are eligible for reimbursement equals
only  the amount actually expended during such calendar year, and the maximum
amount available for reimbursement in any calendar year will not be increased or
decreased to reflect the amount expended or reimbursed in a prior or subsequent
calendar year, and further, any reimbursement must be paid to the Employee by
December 31 of the calendar year following the year in which the Employee pays
such expenses, fees, dues or other obligation.

 

14.                               Successors and Assigns.

 

(a)                                 Bank.  This Agreement shall not be
assignable by the Bank, provided that this Agreement shall inure to the benefit
of and be binding upon any corporate or other successor of the Bank which shall
acquire, directly or indirectly, by merger, consolidation, purchase or
otherwise, all or substantially all of the assets or stock of the Bank.

 

(b)                                 Employee.  Since the Bank is contracting for
the unique and personal skills of the Employee, the Employee shall be precluded
from assigning or delegating his rights or duties hereunder without first
obtaining the written consent of the Bank; provided, however, that nothing in
this paragraph shall preclude (i) the Employee from designating a beneficiary to
receive any benefit payable hereunder upon his death, or (ii) the executors,
administrators, or other legal representatives of the Employee or his estate
from assigning any rights hereunder to the person or persons entitled thereunto.

 

(c)                                  Attachment.  Except as required by law, no
right to receive payments under this Agreement shall be subject to anticipation,
commutation, alienation, sale, assignment, encumbrance, charge, pledge, or
hypothecation or to exclusion, attachment, levy or similar process or assignment
by operation of law, and any attempt, voluntary or involuntary, to effect any
such action shall be null, void and of no effect.

 

15.                               Amendments.  No amendments or additions to
this Agreement shall be binding unless made in writing and signed by all of the
parties, except as herein otherwise specifically provided.

 

11

--------------------------------------------------------------------------------


 

16.                               Applicable Law.  Except to the extent
preempted by Federal law, the laws of the State of Illinois shall govern this
Agreement in all respects, whether as to its validity, construction, capacity,
performance or otherwise.

 

17.                               Severability.  The provisions of this
Agreement shall be deemed severable and the invalidity or unenforceability of
any provision shall not affect the validity or enforceability of the other
provisions hereof.

 

18.                               Entire Agreement.  This Agreement, together
with any understanding or modifications thereof as agreed to in writing by the
parties, shall constitute the entire agreement between the parties hereto, and
shall completely supersede any prior agreements between the parties (including
but not limited to their agreement dated July 20, 1992 and the employment
agreements dated December 18, 1995, August 19, 2003 and June 19, 2012).

 

[signature page follows]

 

12

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement on the day and year
first hereinabove written.

 

 

ATTEST:

 

A. J. SMITH FEDERAL SAVINGS BANK

 

 

 

 

 

 

/s/ Jo Anne Cano

 

/s/ Donna J. Manuel

Jo Anne Cano

 

Donna J. Manuel, Sr. Vice President

 

 

 

 

 

 

WITNESS:

 

EMPLOYEE:

 

 

 

 

 

 

/s/ Susan Coleman

 

/s/ Thomas R. Butkus

Susan Coleman

 

Thomas R. Butkus

 

13

--------------------------------------------------------------------------------